                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADVSR, LLC,                                       Case No. 19-cv-02670-JCS
                                                          Plaintiff,
                                   8
                                                                                           ORDER GRANTING IN PART AND
                                                 v.                                        DENYING IN PART
                                   9
                                                                                           ADMINISTRATIVE MOTION TO FILE
                                  10     MAGISTO LTD.,                                     UNDER SEAL
                                                          Defendant.                       Re: Dkt. No. 3
                                  11

                                  12          Plaintiff Advsr, LLC moved to file portions of its complaint and attachments thereto under
Northern District of California
 United States District Court




                                  13   seal on the basis that it might contain information that Defendant Magisto Ltd. considered

                                  14   confidential. In response to that motion, Magisto initially sought to keep most of the information

                                  15   at issue under seal, but following the closing of an acquisition deal, Magisto agreed that much of

                                  16   the information could be filed in the public record, and instead sought only narrow redactions.

                                  17          The motion to file under seal is DENIED as to all material not identified for redaction in

                                  18   Magisto’s July 12, 2019 supplemental declaration (dkt. 28). The motion is also DENIED as to the

                                  19   following proposed redactions:

                                  20          Compl. Ex. K slide 9: The column headings of the table shall not be redacted. The

                                  21   remainder of the table shall remain redacted.

                                  22          Comp. Ex. K slide 16: The heading and subheading of this slide, which are publicly

                                  23   disclosed on slide 24 of Exhibit N, shall not be redacted here. The remainder of the slide shall

                                  24   remain redacted.

                                  25          Compl. Ex. N slides 4 and 5: Magisto’s exhibits showing its proposed redactions include

                                  26   small black boxes at the center of these slides that appear to have been added inadvertently, as

                                  27   they do not obscure any text or other information. To avoid confusion, these marks should not be

                                  28   included in the public version of the complaint.
                                   1          Compl. Ex. N. slide 17: The column headings of the table shall not be redacted. The

                                   2   remainder of the table shall remain redacted.

                                   3          The motion is GRANTED as to all other redactions proposed in Magisto’s July 2019

                                   4   supplemental brief. The material covered by those redactions shall remain under seal and shall be

                                   5   redacted from the public version of the complaint and its exhibits.

                                   6          Advsr shall file a public version of its complaint and exhibits consistent with this order no

                                   7   later than November 20, 2019.

                                   8          IT IS SO ORDERED.

                                   9   Dated: November 6, 2019

                                  10                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  11                                                   Chief Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
